DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks and amendments with respect to the rejections under 35 U.S.C. 112(a) for lacking written description and 35 U.S.C. 112(b) for indefiniteness on pp. 7-11 and 12-14, respectively, have been fully considered.  Each of the rejections under 35 U.S.C. 112 were related to interpretation of various limitations under 35 U.S.C. 112(f) which were found to lack corresponding disclosed structure in the specification by the prior examiner.  The analysis with respect to 35 U.S.C. 112(f) is updated in view of the amendments along with identification of the corresponding disclosed structure for each limitation invoking 35 U.S.C. 112(f) as amended.  Applicant’s identification of the terminal of Fig. 2 which may be embodied as a smartphone programmed with the algorithm(s) represented by Figs. 5A-6 are considered in the citation of the corresponding structure for the computer-implemented means-plus-function limitations “image analyzing unit” and “image providing unit,” as noted herein.
Applicant’s remarks and amendments with respect to the indefiniteness rejections under 35 U.S.C. 112(b) which are not related to means-plus-function language on pp. 13-14 have been fully considered and are persuasive.  The rejections are withdrawn in view of the amendments and/or remarks.
Applicant’s remarks on pp. 14-17 and amendments with respect to the rejections under 35 U.S.C. 101 have been fully considered.  All claims as presented are drawn to patent-eligible 
Applicant’s remarks on pp. 17-20 and amendments with respect to the prior art rejections in view of Shiratani et al. and Kitamura have been fully considered.  The rejections are withdrawn in view of the amendments; however, upon further consideration, new grounds are presented herein.

Claim Objections
Claim 1 recites “obtain” in the third clause which is understood to be intended as “obtaining” so as to recite a positive step of the method and to be consistent with the introductory terms of each of the other clauses of the method.  Appropriate correction is required.
The limitations “the stomach” in claim 7, “the pyloric valve” in claim 8, and “the ileocecal valve” in claim 9 lack antecedent basis.  Appropriate correction to provide proper antecedent basis for each limitation in the claims is required.
Claim 8 sets forth “a ileocecal” and claim 10 sets forth “A apparatus” which should instead recite “an ileocecal” and “An apparatus,” respectively.  Appropriate correction is required.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiners are to apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis from MPEP § 2181:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Further, the generic placeholder is not preceded by a structural modifier.  The following claim limitations, “communication unit” in claims 1, 10 and any depending therefrom, “image analyzing unit” in claims 1, 10 and any depending therefrom, “image information providing unit” in claims 1, 10 and any depending therefrom, have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because they meet the three prongs identified above.
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claims 1 and 5-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function and any equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: the communication unit, the image analyzing unit and the image information providing unit are each embodied as the terminal of Fig. 2 which is optionally provided as a smart phone, as described in [0049] (paragraph(s) as numbered in applicant’s pre-grant publication, US 2019/0125173).  The communication unit specifically corresponds to the Bluetooth or 3G communications of the smart phone, as in [0050].  The image analyzing unit and image information providing unit additionally correspond to the processing hardware of the smart phone or terminal which is programmed with the algorithm(s) of Figs. 5A-D and 6 such that it executes the claimed functions, which are described in prose in [0066]-[0074].
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ).
            For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
The phrasing “time correlation position” in each of claims 1 and 10 and any depending therefrom is not art-accepted, nor is it clarified within applicant’s specification.  It is therefore unclear what applicant intends by determining a time correlation position of the capsule endoscope.
Claims 1 and 10 set forth “a classification model learned by using a machine-learning algorithm based on gastrointestinal tract junctions” where a singular gastrointestinal tract junction is specified prior to this recitation.  It is unclear whether the plural GI junctions of the model include the singular GI tract junction introduced earlier or whether they exist apart from one another.  As best understood, it appears that the singularly recited GI junction corresponds to that of the recited testee, and that the plural GI junctions of the model are not associated with the present testee, but clarification within the claims is required.
Claims 1, 5 and 10 set forth “for each gastrointestinal tract” but it otherwise appears that the claims are directed to analyzing a GI junction for a singular GI tract.  It is therefore unclear whether the claims require application to multiple subjects in order to be infringed, or if applicant intends that the multiple GI tracts recited make up the classification model recited in each of claims 1 and 10.
Claim 7 sets forth first and second gastrointestinal junctions and claims 8 and 9 set forth a second and/or third GI junction, but parent claim 1 sets forth a gastrointestinal junction [of the testee] in the singular (claim 1: line 2, p. 3).  However, the classification model associated with the machine-learning algorithm is based on multiple gastrointestinal junctions (claim 1: line 3, p. 3).  As best understood, the first, second, and third junctions correspond to those of the testee (i.e., the singularly recited GI junction in claim 1), rather than those of the model, but the parent claim does not provide antecedent basis for multiple GI junctions apart from the model.  It is therefore unclear whether applicant intends the first and second GI junctions of the dependent claim to correspond to junctions of the testee or to junctions of the classification model.  It is suggested that applicant clarify that the GI junctions comprise a plurality of GI junctions and then to further specify the first, second, and third junctions as part of the plurality of GI junctions.  This should also be carried to claim 6 which sets forth a first GI junction but does not clarify its relationship to the GI junction of the testee or associated with the model as recited in parent claim 1.

Allowable Subject Matter
Claims 1 and 10 and those depending therefrom would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action.  Allowability of the claims is based on the interpretation of various elements under 35 U.S.C. 112(f) as specified herein.  
The prior art neither teaches nor fairly well suggests a method for tracking the position of a capsule endoscope including (1) performing, by a communication unit included in an apparatus for tracking the position of the capsule endoscope, communication with the capsule endoscope from when the capsule endoscope is inserted through an oral cavity of a testee, (2) receiving, by the communication unit, a current image captured by the capsule endoscope; (3) obtaining, by an image analyzing unit included in the apparatus, a transition time from a metadata of the current image received by the communication unit, (4) determining, by the image analyzing unit, whether the current image corresponds to a gastrointestinal tract junction by applying the current image to a classification model learned by using a machine-learning algorithm based on gastrointestinal tract junctions (interpreted as junctions apart from those of the testee, as best understood based on indefinite limitations), (5) determining, by the image analyzing unit, a time correlation position of the capsule endoscope based on the transition time and whether the current image corresponds to the gastrointestinal tract junction, (6) determining, by an image information providing unit included in the apparatus, a retention of the capsule endoscope based on the transition time and the time correlation position, (7) providing, by the image information providing unit, an alarm when it is determined that the capsule endoscope is retained, in combination with each of the other features recited in independent claim 1.
The prior art neither teaches nor fairly well suggests an apparatus for tracking the position of a capsule endoscope including (1) a communication unit configured to perform communication with the capsule endoscope from when the capsule endoscope is inserted through an oral cavity of a testee and receive a current image captured by the capsule endoscope, (2) an image analyzing unit configured to obtain a transition time from a metadata of the current image received by the communication unit, determine whether the current image corresponds to a gastrointestinal tract junction by applying the current image to a classification model learned by using a machine-learning algorithm based on gastrointestinal tract junctions (interpreted as junctions apart from those of the testee, as best understood based on indefinite limitations), (3) an image information providing unit configured to determine a retention of the capsule endoscope based on the transition time and the time correlation position and provide an alarm when it is determined that the capsule endoscope is retained, and further wherein the image analyzing unit determines that the capsule endoscope is retained when the transition time exceeds a predetermined threshold time for each gastrointestinal tract based on the time correlation position and the metadata stores a capturing time of the current image from when the capsule endoscope is inserted through the oral cavity of the testee, in combination with each of the other features recited in independent claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTOL-892.  Kimchy et al. teach providing diagnostic information associated with a capsule endoscope and providing that information as a function of time and distance traveled with respect to the ingestion of the ingestible device, as in at least [0284] and [0316].  Uchiyama et al. additionally teach providing diagnostic and tracking information associated with a capsule endoscope “based upon the period of time that has elapsed from oral ingestion to within the living body,” as in at least [0019].  Braun et al. disclose diagnostic methods associated with a capsule endoscope and specifically teach that image frame capture times may be measured from a reference time point inclusive of the beginning of the examination procedure and specify this as the “time of swallowing the capsule,” as in [0114].  Jones et al. teach ascertaining a time frame when an ingestible capsule endoscope is “known to be within the stomach” as in at least [0378], of which the stomach represents a GI junction.  However, the teachings of Kimchy, Uchiyama, Braun and Jones, considered alone and in combination with other prior art teachings, do not render the combination of elements recited in each of independent claims 1 and 10 obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793